DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 22-42 are pending. Claims 22-25, 27-29, 32, 34, 36, 39, and 41 have been amended. Claim 33 has been added. Claim 22 has been amended to overcome the objection set forth in the Non-Final Office Action mailed on 21 August 2020. Claims 23-25, 32, 34, 36, and 39 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action. Claims 22, 23, 27, and 41 have been amended to overcome the 35 U.S.C. 101 rejection set forth in the Non-Final Office Action.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 33 should be renumbered 43.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 31 recites that the output device provides the feedback as one or more output signals including one or more of audio, visual, and/or tactile signals. [0024], [0036], and [0080] mention that the output device may be a display, or an electronic screen. It is unclear how an electronic screen could provide tactile signals. [0026] of the PGPUB mentions that the tactile feedback mechanism may be in the form of pressure applied to the skin of the user. It is unclear if the tactile feedback mechanism is part of the electronic screen or is another element of the device. Clarification is requested.
Claim 36 recites the limitation “a plurality of said sensors” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear what “said sensors” is referring to. Clarification is requested. For examination purposes, the claim is interpreted as “wherein the one or more pressure or contact sensors include a plurality of sensors including a heel sensor and at least one toe sensor.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22-24, 35, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Tadin et al. ‘855 (US Pub No. 2010/0058855 – previously cited) view of Eberhart et al. ‘283 (US pub No. 2006/0132283 – previously cited).
Regarding claim 22, Tadin et al. ‘855 teaches a device for evaluating the mobility of a foot arch of a person ([0047]), the device including: a base for supporting a foot (Fig. 2 surface 210 and [0051]); a pressure sensor associated with the base and arranged to detect a change in configuration of the foot arch predominantly occurring in response to intrinsic foot muscle activity within the supported foot ([0078]), the pressure sensor configured to be in contact with the foot arch ([0078]); and a feedback module operatively associated with the pressure sensor for providing feedback to the person indicative of the change in the configuration of the foot arch ([0064]) thereby allowing the person to isolate and control the intrinsic foot muscle activity thus effectively evaluating the mobility of the foot arch ([0080]).
Tadin et al. ‘855 teaches all of the elements of the current invention as mentioned above except for a position sensor associated with the base and independent of the pressure sensor, said position sensor configured to detect whether the supported foot is maintained in a desired position relative to the base wherein the change in configuration of the foot arch detected by the pressure sensor occurs predominantly in response to the intrinsic foot muscle activity within the foot.
Eberhart et al. ‘283 teaches an alignment device that may be included in a medical device to ensure that a biometric feature is detected with a body part in a prescribed positional relationship with respect to a sensor ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device for evaluating the mobility of a foot arch of a person of Tadin et al. ‘855 to include a position sensor as Eberhart et al. ‘283 teaches. Doing so would ensure that a body part is properly aligned with a sensor.
Regarding claim 23, Tadin et al. ‘855 teaches wherein the pressure sensor is mounted on the base such that the pressure sensor is configured to be contacted by at least a portion of the foot arch ([0078]).
Regarding claim 24, Tadin et al. ‘855 teaches wherein the pressure sensor is a biofeedback pressure sensor ([0080]).
Regarding claim 35, Tadin et al. ‘855 in view of Eberhart et al. ‘283 teaches all of the elements of the current invention as mentioned above except for wherein the position sensor includes one or more pressure or contact sensors.
Eberhart et al. ‘283 teaches an alignment device that may be included in a medical device to ensure that a biometric feature is detected with a body part in a prescribed positional relationship with respect to a sensor ([0029]), the sensor that may be a force sensor ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position sensor of Tadin et al. ‘855 in view of Eberhart et al. ‘283 to include one or more pressure or contact sensors and Eberhart et al. ‘283 teaches. Doing so would ensure that a body part is properly aligned with a sensor.
Regarding claim 38, Tadin et al. ‘855 teaches a user interface comprising the feedback module (Fig. 2 controller 222) and an input module (Fig. 2 gauge pins 215 and [0051]).
Regarding claim 39, Tadin et al. ‘855 teaches wherein the user interface is connected to the position sensor and the pressure sensor via a control line for allowing communication between the position sensor, the pressure sensor, the feedback module and the input module (([0064]; Measurements are taken from the sensors to the controller).
Regarding claim 40, Tadin et al. ‘855 teaches wherein the user interface is in wireless communication with the position sensor and the pressure sensor ([0082]).
Regarding claim 41, Tadin et al. ‘855 teaches a method of evaluating the mobility of a foot arch of a person ([0047]), said method comprising: supporting a foot of the person on a base (Fig. 2 surface 210 and [0051]); providing a pressure sensor associated with the base and arranged to detect a change in configuration of the foot arch ([0078]), the pressure sensor configured to be in contact with the foot arch ([0078]); and using a feedback module operatively associated with the pressure sensor for providing feedback to the person indicative of the change in the configuration of the foot arch ([0064]) thereby allowing the person to isolate and control the intrinsic foot muscle activity thus effectively evaluating the mobility of the foot arch ([0080]).
Tadin et al. ‘855 teaches all of the elements of the current invention as mentioned above except for providing a position sensor associated with the base and independent of the pressure sensor, said position sensor configured to detect whether the supported foot is maintained in a desired position relative to the base wherein the change in configuration of the foot arch detected by the pressure sensor occurs predominantly in response to the intrinsic foot muscle activity within the foot.
Eberhart et al. ‘283 teaches an alignment device that may be included in a medical device to ensure that a biometric feature is detected with a body part in a prescribed positional relationship with respect to a sensor ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for evaluating the mobility of a foot arch of a person of Tadin et al. ‘855 to include providing a position sensor as Eberhart et al. ‘283 teaches. Doing so would ensure that a body part is properly aligned with a sensor.
Claims 25-34, 36, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Tadin et al. ‘855 in view of Eberhart et al. ‘283 further in view of Avni ‘319 (US Pub No. 2009/0263319 – previously cited).
Regarding claims 25-28, Tadin et al. ‘855 in view of Eberhart et al. ‘283, as applied to claim 24, teaches all of the elements of the current invention as mentioned above except for wherein the biofeedback pressure sensor includes an elastically deformable body disposed such that changes to the configuration of the foot arch cause a corresponding change to the configuration of the elastically deformable body, wherein the elastically deformable body is an inflatable bladder, wherein the bladder is arranged on the base such that an operatively upper surface of the bladder is configured to be in direct face-to-face abutment with at least a portion of a sole of the supported foot, and wherein the biofeedback pressure sensor is operable to detect changes in pressure within the bladder corresponding to changes in the configuration of the foot arch.
Avni ‘319 teaches a control unit that is coupled via tubes or other fluid couples to chambers 22 and 24 as is adapted to measure fluid pressure in the chambers (Fig. 1A and [0058]). These pressure-sensing chambers come into contact with the user’s foot ([0046]). The system of Avin ‘319 provides real-time monitoring of weight bearing during sports activity and gives the subject continuous feedback and/or feedforward data for improving sports performance ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biofeedback pressure sensor of Tadin et al. ‘855 in view of Eberhart et al. ‘283, as applied to claim 24, to include an elastically deformable body that is an inflatable bladder, the bladder is in direct face-to-face abutment with at least a portion of a sole of the supported foot, and to detect changes in pressure within the bladder as Avni ‘319 teaches as applying an elastically deformable body to the biofeedback sensor is applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 29, Tadin et al. ‘855 in view of Eberhart et al. ‘283 further in view of Avni ‘319, as applied to claim 26, teaches all of the elements of the current invention as mentioned above except 
Avni ‘319 teaches a control unit that measures the pressure in the chambers and inflates or deflates the chambers in response to the pressure measurements ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biofeedback pressure sensor of Tadin et al. ‘855 in view of Eberhart et al. ‘283 further in view of Avni ‘319, as applied to claim 26, to include a pump as Avni ‘319 teaches that this will aid in inflating the chambers that will encourage the subject to load an optimal target weight profile ([0028]).
Regarding claim 30, Tadin et al. ‘855 teaches wherein the feedback module includes an output device for providing the feedback to the user ([0064]).
Regarding claim 31, Tadin et al. ‘855 teaches wherein the output device provides the feedback as one or more output signals including one or more audio, visual, and/or tactile signals (Figs. 5-7 and [0066]).
Regarding claim 32, Tadin et al. ‘855 teaches wherein the feedback module is in communication with the pressure sensor whereby the pressure detected by the pressure sensor is converted to the one or more output signals ([0066]).
Regarding claim 33, Tadin et al. ‘855 teaches wherein the output device has a display for displaying the feedback to the user as a visual signal ([0064]).
Regarding claim 34, Tadin et al. ‘855 teaches wherein the visual signal is a variable signal wherein the visual signal changes in shape and/or size in response to changes in the configuration of the foot arch (Figs. 5-7 and [0066]).
Regarding claim 36, Tadin et al. ‘855 in view of Eberhart et al. ‘283 teaches all of the elements of the current invention as mentioned above except for wherein the one or more pressure or contact sensors include a plurality of said sensors including a heel sensor and at least one toe sensor.
Avni ‘319 teaches chambers 22A, 22B, and 24 (Fig. 1A and [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more pressure or contact sensors to include a plurality of said sensors including a heel sensor and at least one toe sensor as Avni ‘319 teaches. Doing so would aid in detecting the pressure of the toes and heel.
Regarding claim 42, Tadin et al. ‘855 in view of Eberhart et al. ‘283 teaches all of the elements of the current invention as mentioned above except for inflating an inflatable bladder of the pressure sensor to a predetermined pressure; and calibrating the predetermined pressure within the inflatable bladder to control a pressure enabling detection of the change in configuration of the foot arch via the inflatable bladder for both arch lift and arch drop.
Avni ‘319 teaches a control unit that measures the pressure in the chambers and inflates or deflates the chambers in response to the pressure measurements ([0068]). The apparatus of Avni ‘319 was calibrated using force measurements taken using a force plate ([0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tadin et al. ‘855 in view of Eberhart et al. ‘283 to include inflating an inflatable bladder of the pressure sensor to a predetermined pressure and calibrating the predetermined pressure within the inflatable bladder as Avni ‘319 teaches that this will aid in inflating the chambers that will encourage the subject to load an optimal target weight profile ([0028]).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Tadin et al. ‘855 in view of Eberhart et al. ‘283 further in view of Avni ‘319, as applied to claim 36, further in view of Kohen-Raz ‘278 (US Pub No. 2007/0208278 – previously cited).
Regarding claim 37, Tadin et al. ‘855 in view of Eberhart et al. ‘283 further in view of Avni ‘319, as applied to claim 36, teaches all of the elements of the current invention as mentioned above except for wherein the toe sensor is selectively movable relative to the heel sensor to accommodate various sizes of feet, as well as both left and right feet.
Kohen-Raz ‘278 teaches freely movable pediforce platforms each bearing sensors of vertical pressure mounted in a way which prevents them from being affected by the horizontal location of the weight put on the platform's surface ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the toe sensor of Tadin et al. ‘855 in view of Eberhart et al. ‘283 further in view of Avni ‘319, as applied to claim 36, to include being selectively movable relative to the heel as Kohen-Raz ‘278 teaches. Doing so would aid in accommodating various sizes of feet.
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(f) claim interpretation have been fully considered and are persuasive regarding the “feedback module.” [0036], [0080], and [0085] of the specification recite that the feedback module is an electronic screen, display, or screen display. Because [0024] states that the feedback module includes an output device, it is interpreted that the output device also is an electronic screen, display, or screen display. Thus, the 35 U.S.C. 112(b) rejection for the claim interpretation has been withdrawn. It is also noted that [0024] of the PGPUB mentions that the output signal may be tactile signals. However, it is unclear how an electronic screen, as mentioned in [0036], could provide tactile signals. [0026] of the PGPUB mentions that the tactile feedback mechanism may be in the form of pressure applied to the skin of the user. It is unclear if the tactile feedback 
Applicant mentions that claims 22 and 41 have been amended to recite “…a pressure sensor associated with the base and arranged to detect a change in configuration of the foot arch predominantly occurring in response to intrinsic foot muscle activity within the supported foot, the pressure sensor configured to be in contact with the foot arch…a feedback module operatively associated with the pressure sensor for providing feedback to the person indicative of the change in the configuration of the foot arch thereby allowing the person to isolate and control the intrinsic foot muscle activity thus effectively evaluating the mobility of the foot arch.” Examiner notes that “a change in configuration of the foot arch predominantly occurring in response to intrinsic foot muscle activity” and “thereby allowing the person to isolate and control the intrinsic foot muscle activity” were previously in the claims, and are not considered amendments.
Applicant argues that Tadin et al. ‘855 teaches that the pressure sensors would not be used alone but rather in conjunction with an array of gauge pins (Page 10). Examiner respectfully agrees. However, claims 22 and 41 do not mention that the evaluation of the mobility of the foot arch is based solely on the pressure measurements. The claims 22 and 41 mention that the device/method include a base, a pressure sensor, a position sensor, and a feedback module. The term “include” is open-ended, and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03 I. Comprising). Thus, the claims read that other elements that are not recited may also be used to evaluate the mobility of the foot arch. As such, Applicant’s argument regarding the use of pressure sensors in conjunction with an array of gauge pins is not persuasive.
Applicant argues that Tadin et al. ‘855 does not teach dynamic evaluation of the mobility of a foot arch of a person but instead describes static measurement of the foot in its unloaded and loaded conditions (Remarks, Page 11). Examiner respectfully disagrees, as [0099] of Tadin et al. ‘855 teaches 
Applicant argues that Eberhart et al. ‘283 teaches that the alignment device is separate to, and independent of, the medical device, rather than being an integral feature. Examiner respectfully disagrees, as [0029] of Eberhart et al. ‘283 teaches that the “alignment device may also be included in the medical device,” indicating that the alignment device could be an integral feature of the medical device. As such, the 35 U.S.C. 103 rejection has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sundman et al. ‘230 (US Patent No. 6,205,230) teaches a method and apparatus that measure the shape of a surface of an object, such as a human foot. Peveto et al. ‘582 (US Pub No. 2007/0043582) teaches determining foot mobility and flexibility based on a number of high pressure points.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/ETSUB D BERHANU/Primary Examiner, Art Unit 3791